Citation Nr: 0709797	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
asthma.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from January to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.


FINDING OF FACT

Since separation from service, the veteran's asthma does not 
require courses of oral or parenteral corticosteroids at 
least three times per year, immunosuppressive medication, or 
monthly visits to a physician; pulmonary function tests show 
both forced expiratory volume in one second and the ratio of 
forced expiratory volume in one second to forced vital 
capacity to be above 55 percent of predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in August 2004.  Moreover, because 
entitlement to a higher disability evaluation has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no 
failure-to-notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

The veteran is seeking an initial disability rating in excess 
of 30 percent for asthma.  

Based on in-service treatment and VA examination service 
connection was granted for asthma in an October 2004 rating 
action, effective on October 16, 2004.  A 30 percent 
evaluation was assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Diagnostic Code 6602 primarily rates the pulmonary condition 
based on pulmonary function study test results including 
Forced Expiratory Volume in one second (FEV-1), or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC).  38 C.F.R. § 4.97, Diagnostic Code 
6602.

A 30 percent rating requires FEV-1 of 56 to 70 percent, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.

A 60 percent rating is warranted for bronchial asthma with 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids.

Initially, the Board notes that a VA examiner has indicated 
that the veteran's manifestations of asthma approximate a 60 
percent rating.  However, this physician based his opinion on 
symptomatology recorded prior to the veteran's effective date 
of service connection.  The reported treatment was during 
service.  The post-service treatment and findings do not 
support a 60 percent rating.  

In this case, the Board will review the evidence of record 
beginning in October 2004.  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).      

The Board finds that a 30 percent evaluation most accurately 
describes the veteran's level of disability due to his asthma 
during the relevant time period.  In this case, the evidence 
of record shows that the veteran's latest, January 2005, 
pulmonary function tests resulted in FEV-1 of 98.7 percent of 
predicted and FEV/FVC of 88 percent of predicted.  The 
veteran is reportedly on daily inhalational or oral 
bronchodilatory therapy, and hence a 30 percent evaluation 
would be warranted on that basis.  However, there are no 
medical records showing that the veteran has had required 
monthly visits to a physician for care of exacerbations.  The 
record reflects that in addition to Singular, the veteran has 
also been prescribed Advair to treat his asthma.  The Board 
observes that Advair contains a corticosteroid.  However, 
Advair is not a systemic (oral or parenteral) steroid.  
Hence, none of the rating criteria required for a 60-percent 
evaluation under the code for asthma have been met, and the 
condition more nearly approximates the criteria for the 
current, 30 percent evaluation.  It is also noted that at the 
time of this examination, appellant was employed and had lost 
no time from work.

Review of the record also reveals private medical treatment 
from October 2004 to January 2005.  Appellant was seen in 
October and December 2004, after which no follow-up was 
scheduled.  Appellant then saw the physician in January.  He 
reportedly felt fine and appeared to have good control with 
the medications that he was using.  The medications were 
renewed.  There was no respiratory distress on examination.  
His status was listed as asthma, improved.  Again, symptoms 
and findings reported do not reveal that the criteria for a 
60 percent rating are met in the private treatment rendered 
at that time.

Accordingly, the preponderance of the evidence is against 
assignment of the next higher, 60 percent evaluation, based 
on the evidence presented of disability during the appeal 
period beginning October 16, 2004.  38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
asthma is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


